UNITED STATES DISTRICT COURT F I L E D
FOR THE DISTRICT OF COLUMBIA DEC 3 1 2018

Clerk, U.S. District`& Ban,l<ruptcy
Courts for the District of Columbia

WILLIAM LEE GRANT II, )
Plaintiff, §
v. § Civil Action No. 18-2774 (UNA)
JOINT CHIEFS OF STAFF, §
Defendant. §
MEMORANDUM OPINION

 

“[A] complaint, containing as it does both factual allegations and legal conclusions, is
frivolous Where it lacks an arguable basis either in law or in fact.” Nez'tzke v. Willz'ams, 490 U.S.
319, 325 (1989); see Brana’on v. District ofColumbia Bd. ofParole, 734 F.Zd 56, 59 (D.C. Cir.
1984). A complaint lacks an arguable basis in fact When “the facts alleged are clearly baseless, a
category encompassing allegations that are fanciful, fantastic, and delusional.” Denton v.
Hernandez, 504 U.S. 25, 33 (1992). Based on its review of the instant complaint, titled “House
of Slytherin Complaint,” and the allegations set forth therein, the Court deems the instant
complaint subject to dismissal as frivolous

The Court will grant plaintiff’s application to proceed in forma pauperis and Will dismiss
the complaint as frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(i). An Order consistent With

this Memorandum Opinion is issued separately.

  

DATE: December g ,2018

 

nited St es District Judge

